     Case 3:16-cv-00401-MMD-CLB Document 62 Filed 04/24/20 Page 1 of 2



1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     RICHARD R. GATES,                                 Case No. 3:16-cv-00401-MMD-CBC

7                                    Plaintiff,                       ORDER
             v.
8
      D. POAG, et al.,
9
                                 Defendants.
10

11          Pro se Plaintiff Richard R. Gates, currently incarcerated and in the custody of the

12   Nevada Department of Corrections (“NDOC”), alleged violations of his Eighth Amendment

13   right to be free from cruel and unusual punishment under 42 U.S.C. § 1983 against

14   correctional facility medical officials generally arising from his contention that he was not

15   permitted to refill his inhaler prescription sufficiently frequently. (ECF No. 5.) The Court

16   previously granted summary judgment to Defendants. (ECF Nos. 52 (order), 53

17   (judgment).) Before the Court is Plaintiff’s motion for a certificate of appealability. (ECF

18   No. 54.)

19          However, as Defendants point out (ECF No. 55 at 2), “Plaintiff does not need a

20   certificate of appealability.” Hulihan v. Reg’l Transp. Comm’n of S. Nevada, Case No. 2:09-

21   CV-01096-ECR, 2012 WL 3135681, at *1 (D. Nev. Aug. 1, 2012). “The requirement for a

22   certificate of appealability only applies to claims for habeas corpus relief arising under 28

23   U.S.C. § 2254 or § 2255.” Id. (citation omitted). Moreover, Plaintiff has already filed an

24   appeal (ECF No. 58), so the Court lacks jurisdiction to consider Plaintiff’s motion anyway.

25   See, e.g., Kern Oil & Ref. Co. v. Tenneco Oil Co., 840 F.2d 730, 734 (9th Cir. 1988) (“filing

26   a notice of appeal usually divests the district court of jurisdiction over the matters

27   appealed.”). The Court will thus deny Plaintiff’s motion.

28
     Case 3:16-cv-00401-MMD-CLB Document 62 Filed 04/24/20 Page 2 of 2



1          The Court notes that Plaintiff made several arguments and cited to several cases

2    not discussed above. The Court has reviewed these arguments and cases and determines

3    that they do not warrant discussion as they do not affect the outcome of the issues before

4    the Court.

5          It is therefore ordered that Plaintiff’s motion for a certificate of appealability (ECF

6    No. 54) is denied.

7          DATED THIS 24th day of April 2020.

8

9

10                                            MIRANDA M. DU
                                              CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  2
